Case 3:19-cv-00353-BJD-PDB Document 30 Filed 06/21/19 Page 1 of 14 PageID 163



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA

  ERIC BREINES AND ANDREW                             Case No. 3:19-cv-00353-BJD-PDB
  PERRONG, individually, and on behalf of all
  others similarly situated,

                  Plaintiffs,

  v.

  PRO CUSTOM SOLAR LLC, D/B/A
  MOMENTUM SOLAR, a New Jersey
  company,

                  Defendant.


          PLAINTIFFS’ RESPONSE TO DEFENDANT’S MOTION TO DISMISS

        The Court should deny Defendant Momentum Solar’s motion to dismiss because

Plaintiffs state claims under the Telephone Consumer Protection Act’s autodialer, prerecorded

voice, and do not call list provisions.

        First, Plaintiffs sufficiently allege that they were contacted directly by Momentum Solar.

Among other allegations, Plaintiff Breines specifically states that the individual that called

“identified themselves as Momentum Solar.” Plaintiff Perrong similarly alleges that, although

there was no company identification during the first call he received, Momentum Solar identified

itself during subsequent calls during which Momentum Solar explicitly referenced unique

identification Plaintiff Perrong provided during the initial call he received specifically for the

purpose of identifying the caller during any follow up calls. Plaintiffs are not required to make

further allegations regarding the nature of the parties’ interactions or the involvement of third

parties in Momentum Solar’s telemarketing scheme to demonstrate Momentum Solar’s

prospective liability.

        Second, Plaintiffs sufficiently allege receiving prerecorded and autodialed calls. With
Case 3:19-cv-00353-BJD-PDB Document 30 Filed 06/21/19 Page 2 of 14 PageID 164



regard to the use of a prerecorded message, Plaintiff Perrong unequivocally alleges that during

the first call he received from Momentum Solar he heard a prerecorded voice message

advertising solar services. With regard to the use of an autodialer, both Plaintiffs allege facts and

circumstances surrounding the calls they received from Momentum Solar sufficient to raise a

plausible inference that an autodialer was used, including that the calls were commercial and

generic, that they were made without consent, that they were received from a “spoofed” number

that was not in service, that there was a long pause and/or popping sound at the start of the call,

and that the calls were incessant. In fact, the Plaintiff Perrong explicitly names the dialer he

believes was used based on the type of sound he heard when he answered the phone. A plaintiff

alleging use of an autodialer is not expected to know or allege anything more regarding the

technical capacity of the equipment used to make the calls, and in fact should be permitted to

proceed in discovery regarding the dialing system used even if they allege far less.

       Third, Plaintiff Perrong sufficiently alleges a claim arising from Momentum Solar’s

failure to implement sufficient procedures for maintaining an internal list of consumers who

request not to be called for which the TCPA specifically provides a private right of action.

Momentum Solar did not produce a copy of its internal do not call policy at Plaintiff Perrong’s

request and continued to call Plaintiff Perrong notwithstanding his requests that the calls stop,

including an e-mail he sent to more than a half-dozen Momentum Solar e-mail addresses. The

fact that Momentum Solar stopped calling Plaintiff Perrong less than 30 days after he first

requested not to be called does not preclude liability for failure to maintain sufficient internal do

not call related procedures. Ultimately, it is a question for the trier of fact whether the multiple

week delay in ceasing calls to Plaintiff Perrong – during which time Momentum Solar called him

an additional 20 times – was reasonable, and whether, as a result, Momentum Solar’s policies

were sufficient.

       The Court should therefore deny Momentum Solar’s motion in total.

                                                                                                        2
Case 3:19-cv-00353-BJD-PDB Document 30 Filed 06/21/19 Page 3 of 14 PageID 165



       I.      FACTS

       Momentum Solar sells and installs solar panels, and uses telemarketing to promote their

product and service offerings. Amended Complaint (D.E. 13) at ¶¶ 33-34.

               a. Momentum Solar’s Calls to Plaintiff Perrong

       On February 28, 2019, Mr. Perrong received a pre-recorded call from (215) 876-1804.

Id. at ¶ 42. This Caller ID number was “spoofed,” as that number is not in service. Id. at ¶¶ 43-

44. Mr. Perrong answered the call and heard a pre-recorded voice at the beginning of the call

advertise solar services. Id. at ¶¶ 45-46. Because the company was not identified in the

message, Mr. Perrong responded to the pre-recorded voice and provided the name “Harold

Perrong” and an old address where he had resided. Id. at ¶¶ 47-48.

       Confirming the pre-recorded call, Momentum Solar followed up with Mr. Perrong with a

telemarketing call on March 11, 2019 based on the February 28, 2019 pre-recorded call asking

for “Harold Perrong,” referencing the old address that Mr. Perrong had provided. Id. at ¶ 49.

Mr. Perrong confirmed Momentum Solar’s identity by engaging their services and then

canceling the appointment. Id. at ¶¶ 50-51.

       Mr. Perrong also sent an e-mail to Momentum on that same day asking why he had been

contacted in the first place, revoking any purported consent they had, and asking for a copy of

Momentum’s Internal Do Not Call Policy. Id. at ¶¶ 52-54. Momentum Solar never provided

Mr. Perrong with a copy of the policy. Id. at ¶ 55. Momentum Solar also continued to call

Plaintiff Perrong another 20 times over the next few weeks before finally stopping. Id. at ¶ 56.

       All of the calls Plaintiff Perrong received were made with the same or similar dialing

system. Id. at ¶ 58. The Plaintiff could identify the dialing system on the calls that were

answered by a silence and others by silence and a “popping” noise immediately when the call

was answered, which is a noise most often associated with a ViciDial predictive dialing system,


                                                                                                    3
Case 3:19-cv-00353-BJD-PDB Document 30 Filed 06/21/19 Page 4 of 14 PageID 166



and is a copyrighted sound owned by ViciDial. Id. at ¶¶ 59, 62. The calls would only transfer

after a long delay of several seconds, often with Plaintiff saying “Hello” multiple times. Id. at

60.

               b. Momentum Solar’s calls to Plaintiff Breines

       On October 30, 2018 Plaintiff Breines received an unsolicited telemarketing call from

(908) 905-0861. Id. at ¶ 69. Upon information and belief, that Caller ID number is “spoofed”

and is not in service. Id. at ¶ 70. In other words, the Defendant manipulated the dialing system

to use a Caller ID number that was local to the Plaintiff in hopes that he would answer. Id. Mr.

Breines answered the call and noted a significant pause before being connected to an individual

who identified themselves as with Momentum. Id. at ¶¶ 71-72. Confirming the call, Momentum

Solar followed up with Mr. Breines with a series of call and text message appointment

reminders. Id. at ¶ 74.

       Based on these calls, Plaintiffs assert claims under the TCPA’s prerecorded voice,

autodialer, and do not call list provisions.

       II.     The Plaintiffs both Plainly Allege They Were Contacted Directly by
               Momentum Solar.
       The TCPA prohibits any person from “mak[ing] any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using any

automatic telephone dialing system or an artificial or prerecorded voice... to any telephone

number assigned to a... cellular telephone service.” 47 U.S.C. § 227 (b)(1)(A)(iii). Similarly, 47

U.S.C. § 227 (b)(1)(B) makes it unlawful “to initiate any telephone call to any residential

telephone line using an artificial or prerecorded voice to deliver a message without the prior

express consent of the called party.” Mr. Breines has a claim under 47 U.S.C. § 227 (b)(1)(A)(iii)

and one of Mr. Perrong’s claim is under 47 U.S.C. § 227 (b)(1)(B).

       The Plaintiffs have plainly alleged that Momentum directly made the calls at issue. In

                                                                                                     4
Case 3:19-cv-00353-BJD-PDB Document 30 Filed 06/21/19 Page 5 of 14 PageID 167



fact, the Plaintiffs factual allegations begin with the following statement:

       Momentum Solar sells and installs solar panels. Momentum Solar uses
       telemarketing to promote its products. Recipients of these calls, including Plaintiffs,
       did not consent to receive them. Momentum Solar’s telemarketing efforts include
       the use of predictive dialers and pre-recorded calls.

       The Defendant uses this equipment because it allows for thousands of automated
       calls to be placed at one time, but its telemarketing representatives, who are paid by
       the hour, only talk to individuals who pick up the telephone for autodialed calls or
       who respond to the prerecorded voice call. Through this method, the Defendant
       shifts the burden of wasted time to the consumers it calls with unsolicited messages.

See Amended Complaint (D.E. 13) at ¶¶ 33-37 (emphasis added).

       With respect to Mr. Breines specifically, the Amended Complaint alleges, “Plaintiff

Breines received an unsolicited telemarketing call…Mr. Breines answered the call [and] noted a

significant pause before being connected to an individual who identified themselves as with

Momentum.” Id. at ¶¶ 69-72 (emphasis added). Mr. Breines allegations continue, “[c]onfirming

the call, Momentum Solar followed up with Mr. Breines with a series of call and text message

appointment reminders.” Id. at ¶ 74.

       Mr. Perrong makes similarly clear allegations, alleging that he received a telemarketing

call with a pre-recorded message on February 28, 2019. Id. at ¶¶ 41-42. However, on Mr.

Perrong’s call there was no live person or actual company identified and instead he provided

unique identifying information to confirm who the company was who made the call if they

reached back out to him. Id. at ¶ 48. Indeed, Momentum Solar contacted Mr. Perrong again using

that uniquely provided information. Id. at ¶ 49. Mr. Perrong then wrote to nine different e-mail

addresses at Momentum, including the president, CEO, general counsel, head of digital

marketing, and VP of operations, inquiring why they had contacted him in the first place and

requesting a copy of their Internal Do Not Call Policy. Id. at ¶ 54. While Mr. Perrong did not

receive a copy of the Do Not Call Policy that he is statutorily entitled to, he did receive another

20 telemarketing calls from Momentum over the next month. Id. at ¶ 55-6. This is inconsistent
                                                                                                      5
Case 3:19-cv-00353-BJD-PDB Document 30 Filed 06/21/19 Page 6 of 14 PageID 168



with Momentum’s assertion that the Plaintiffs “merely allege Momentum ‘followed up’ with

each of them”. See Motion (D.E. 24) at p. 9. The Plaintiffs have plainly alleged that the first and

only actual company identified on these calls was Momentum.

          The cases cited by Momentum do not overcome these plain allegations. First, in Vessal v.

Alarm.com, No. 17 C 2188, 2017 U.S. Dist. LEXIS 172648, at *6-7 (N.D. Ill. Oct. 18, 2017), the

Plaintiff did not even attempt to plead direct liability, “[t]here are no allegations in the complaint,

and Vessal does not argue that Alarm.com initiated the phone calls in the sense of taking the

steps to physically place a call. Accordingly, plaintiff has not alleged facts supporting direct

liability under the TCPA.” Here, both Plaintiffs make plain allegations connecting Momentum’s

conduct to the acts of physically placing the phone calls. Similarly, in Smith v. State Farm Mut.

Auto. Ins. Co., 30 F. Supp. 3d 765 (N.D. Ill. 2014), the plaintiffs were explicitly pleading

vicarious liability, “[t]he seven plaintiffs in this consolidated action complain of receiving

similar unlawful telemarketing calls from Variable.” Id. at 769. 1 And in Gulden v. Consol.

World Travel Inc., No. CV-16-01113-PHX-DJH, 2017 U.S. Dist. LEXIS 23350 (D. Ariz. Feb.

15, 2017), a pro se plaintiff filed an eleven count complaint regarding four solicitation calls with

the only statement regarding the Defendant’s involvement being “Defendant, Defendant's agents

or parties acting on behalf of the Defendant initiated the alleged calls.” Id. at *5. Unlike Gulden,

here the Plaintiffs have detailed the interactions between the parties and the nature of the

repeated contacts.

          Accordingly, Plaintiffs sufficiently allege receiving TCPA violative calls directly from

Defendant.




1
    Notably, the motion was denied with respect to State Farm’s alleged vicarious liability.
                                                                                                      6
Case 3:19-cv-00353-BJD-PDB Document 30 Filed 06/21/19 Page 7 of 14 PageID 169



       III.    Plaintiffs Sufficiently Plead Facts Supporting the Conclusion that
               Defendant’s Calls Were Made with a Pre-Recorded Voice and/or an ATDS.

       First, the Amended Complaint clearly alleges that Plaintiff Perrong received a pre-

recorded voice call on February 28, 2019. Amended Complaint at ¶ 42. Plaintiff Perrong

answered the call and heard a pre-recorded voice at the beginning of the call advertise solar

services. Id. Mr. Perrong then responded to the message, in which the company was not

identified, and subsequently provided unique identifying information including name and

address, which he provided in order to sufficiently identify the company making the call. Id. at

¶¶ 45-48. Momentum attempts to distort Mr. Perrong’s allegations by claiming that he must have

been speaking with a live person at some point and that means the entire call was live. See

Motion at p. 14. That’s not the case and ignores the plain allegations “Mr. Perrong heard a pre-

recorded voice at the beginning of the call advertise solar services. Because the company was not

identified in the message, Mr. Perrong responded to the pre-recorded voice.” Amended

Complaint at ¶ 46-7.

       Second, to state a claim under the Telephone Consumer Protection Act’s autodialer

provision, 47 U.S.C. § 227(b)(1)(A), a plaintiff must plausibly allege, among other things, that

he was called on his cellular telephone number using an autodialer. At this stage of the

proceedings, a TCPA plaintiff sufficiently alleges that calls were made using an autodialer by

identifying “circumstances surrounding” the calls that “create a plausible inference of

autodialing,” including: their “commercial” content; that multiple calls were made to the same

recipient; and that they were made without the recipient’s consent. See Keim v. ADF

Midatlantic, LLC, No. 12-80577-CIV, 2015 U.S. Dist. LEXIS 159070, at *12 (S.D. Fla. Nov. 9,

2015) (“Together, these allegations are more than sufficient to plead the autodialer element of

Keim’s TCPA claim.”); see Scott v. 360 Mortg. Grp., LLC, No. 17-cv-61055, 2017 U.S. Dist.

LEXIS 207513, at *17 (S.D. Fla. Dec. 14, 2017) (“Plaintiffs alleging the use of a particular type
                                                                                                    7
Case 3:19-cv-00353-BJD-PDB Document 30 Filed 06/21/19 Page 8 of 14 PageID 170



of equipment under the TCPA are generally required to rely on indirect allegations, such as the

content of the message, the context in which it was received, and the existence of similar

messages, to raise an inference that an automated dialer was utilized. Prior to the initiation of

discovery, courts cannot expect more.”); Smith v. Royal Bahamas Cruise Line, No. 14-cv-03462,

2016 U.S. Dist. LEXIS 6204, at *10-12 (N.D. Ill. Jan. 20, 2016) (finding that several calls to the

same recipient supports the inference that the defendant used an autodialer); Zeidel v. Nat'l Gas

& Elec., Ltd. Liab. Co., No. 18 CV 06792, 2019 U.S. Dist. LEXIS 83988, at *7 (N.D. Ill. May

17, 2019) (listing factors that can suggest the use of an ATDS, including use of “spoofed”

numbers and generic, promotional content of the call).

       This is because “it is unreasonable to require a plaintiff in a TCPA complaint, without the

benefit of discovery, to elaborate on the specific technical details of a defendant’s alleged ATDS

….” Johansen v. Vivant, Inc., No. 12 C 7159, 2012 U.S. Dist. LEXIS 178558, at *10-11 (N.D.

Ill. Dec. 18, 2012). But “[i]t is not unreasonable, however, to require a plaintiff to describe the

phone messages he received in laymen’s terms or provide the circumstances surrounding them to

establish his belief that the messages were … delivered via the ATDS.” Id. at *11. “This

approach does not burden plaintiffs unduly by requiring pleading of technical details impossible

to uncover without discovery ….” Id.

       Here, Plaintiff Breines’ allegations alone are sufficient to state a claim that Defendant

made a call using an ATDS, including that (1) the call was commercial and generic in nature, (2)

it was made without Plaintiff’s consent, (3) the Caller ID number is “spoofed” and is not in

service, (4) Plaintiff Breines noted a significant pause before being connected to an individual

identifying themselves as with Momentum, and (5) Defendant followed up the initial call with a

series of calls and text messages. Amended Complaint ¶¶ 69-74. Moreover, the description of

Plaintiff Perrong’s calls further supports the conclusion that Defendant uses an ATDS system to

                                                                                                      8
Case 3:19-cv-00353-BJD-PDB Document 30 Filed 06/21/19 Page 9 of 14 PageID 171



make marketing calls, including to Plaintiff Breines. Specifically, and consistent with Plaintiff

Breines’ allegations, Plaintiff Perrong alleges that on answering the Defendant’s calls, a silence

followed or a silence followed by a “popping” noise, which is indicative of the use of the

ViciDial predictive dialing system, an ATDS for purposes of the TCPA. Id. at ¶¶ 56-64.

       The Amended Complaint alleges at least six different facts supporting the conclusion at

this stage of the litigation that Momentum Solar used an autodialer to make unsolicited calls,

including naming the specific dialer that one of the Plaintiffs believe was used. Therefore,

Plaintiff “meet[s] his ‘obligation to provide the grounds of his entitlement to relief, and provide

sufficient notice to Defendant to answer the complaint.’” Scott, 2017 U.S. Dist. LEXIS 207513,

at *17-18. At the pleading stage, Plaintiff is not expected to know more about the dialer used to

call him. See id.

       IV.     The Amended Complaint Sufficiently Pleads a Violation of the TCPA’s
               Internal DNC Regulations.

       Courts across the country have held that the 47 U.S.C. § 227(c)(5) provides a private

right of action for claims premised on violations of the TCPA implementing regulations

promulgated pursuant to 47 U.S.C. §§ 227(c)(1)-(4), including specifically 47 CFR § 64.1200(d).

E.g., Charvat v. NMP, Ltd. Liab. Co., 656 F.3d 440, 449 (6th Cir. 2011) (holding that 47 CFR §

64.1200(d) implements 47 U.S.C. § 227(c) and that 47 U.S.C. § 227(c)(5) provides a private

right of action for violation of 47 CFR § 64.1200(d)); Wagner v. CLC Resorts & Devs., Inc., 32

F. Supp. 3d 1193, 1198 (M.D. Fla. 2014) (finding an alleged violation of 47 CFR § 64.1200(d)

sufficient to support claim a under 47 U.S.C. § 227(c)(5)). This is because “[w]hile many

portions of 47 C.F.R. § 64.1200 could arguably be attributed to more than one subsection of the

TCPA, … the internal do-not-call procedures of 47 C.F.R. § 64.1200(d) fit cleanly under the

rubric of 47 U.S.C. § 227(c)’s mandate to adopt adequate do-not-call regulations.” Cunningham

v. Rapid Response Monitoring Servs., 251 F. Supp. 3d 1187, 1200-01 (M.D. Tenn. 2017); see
                                                                                                      9
Case 3:19-cv-00353-BJD-PDB Document 30 Filed 06/21/19 Page 10 of 14 PageID 172



 Simmons v. Charter Communs., Inc., 222 F. Supp. 3d 121, 130-31 (D. Conn. 2016) (“A violation

 of subsection (d) gives rise to TCPA liability under section 227(c)(5).”).

        The Amended Complaint adequately pleads the regulatory and statutory basis for alleging

 violations of the internal do-not-call requirements established by the FCC implementing

 regulations. D.E. 13 at ¶¶ 17-27. FCC regulation provides that:

        No person or entity shall initiate any call for telemarketing purposes to a
        residential telephone subscriber unless such person or entity has instituted
        procedures for maintaining a list of persons who request not to receive
        telemarketing calls made by or on behalf of that person or entity. The procedures
        instituted must meet the following minimum standards:

        (1) Written policy. Persons or entities making calls for telemarketing purposes
        must have a written policy, available upon demand, for maintaining a do-not-call
        list.

        (2) Training of personnel engaged in telemarketing. Personnel engaged in any
        aspect of telemarketing must be informed and trained in the existence and use of
        the do-not-call list.

        (3) Recording, disclosure of do-not-call requests. If a person or entity making a
        call for telemarketing purposes (or on whose behalf such a call is made) receives a
        request from a residential telephone subscriber not to receive calls from that
        person or entity, the person or entity must record the request and place the
        subscriber's name, if provided, and telephone number on the do-not-call list at the
        time the request is made. Persons or entities making calls for telemarketing
        purposes (or on whose behalf such calls are made) must honor a residential
        subscriber's do-not-call request within a reasonable time from the date such
        request is made. This period may not exceed thirty days from the date of such
        request. If such requests are recorded or maintained by a party other than the
        person or entity on whose behalf the telemarketing call is made, the person or
        entity on whose behalf the telemarketing call is made will be liable for any
        failures to honor the do-not-call request. A person or entity making a call for
        telemarketing purposes must obtain a consumer's prior express permission to
        share or forward the consumer's request not to be called to a party other than the
        person or entity on whose behalf a telemarketing call is made or an affiliated
        entity.

        (4) Identification of sellers and telemarketers. A person or entity making a call for
        telemarketing purposes must provide the called party with the name of the
        individual caller, the name of the person or entity on whose behalf the call is
        being made, and a telephone number or address at which the person or entity may
        be contacted. The telephone number provided may not be a 900 number or any
        other number for which charges exceed local or long distance transmission
                                                                                                10
Case 3:19-cv-00353-BJD-PDB Document 30 Filed 06/21/19 Page 11 of 14 PageID 173



           charges.

           (5) Affiliated persons or entities. In the absence of a specific request by the
           subscriber to the contrary, a residential subscriber's do-not-call request shall apply
           to the particular business entity making the call (or on whose behalf a call is
           made), and will not apply to affiliated entities unless the consumer reasonably
           would expect them to be included given the identification of the caller and the
           product being advertised.

           (6) Maintenance of do-not-call lists. A person or entity making calls for
           telemarketing purposes must maintain a record of a consumer's request not to
           receive further telemarketing calls. A do-not-call request must be honored for 5
           years from the time the request is made.

 47 C.F.R. §§ 64.1200(d)(1)-(6). “This regulation was promulgated under the Telephone

 Consumer Protection Act, 47 U.S.C. § 227, et seq., which explicitly requires the Federal

 Communication Commission to issue these regulations, and explicitly provides for a private right

 of action for violation of such regulations.” Richardson v. Verde Energy USA, Inc., No. 15-6325,

 2016 U.S. Dist. LEXIS 175642, at *15 (E.D. Pa. Dec. 19, 2016) (Denying motion to dismiss,

 finding that defendant’s argument that Section 227(b) does not extend to internal do-not call

 requirements is “meritless” and holding that plaintiff adequately pled an internal do-not-call

 claim).

           The Amended Complaint adequately pleads violations of the internal do-not-call

 requirements by alleging, without limitation:

              •   Plaintiff Perrong and members of the putative internal DNC class are residential

                  telephone subscribers. D.E. 13 at ¶¶ 38, 39, 41, 76.

              •   Defendant placed two or more telemarketing calls to Plaintiff’s and Internal Class

                  Members’ telephone numbers. D.E. 13 at ¶¶ 42, 49, 56, 57, 76, 93.

              •   Defendant did so despite not having a written policy pertaining to “do not call”

                  requests. D.E. 13 at ¶¶ 52-55, 94.




                                                                                                     11
Case 3:19-cv-00353-BJD-PDB Document 30 Filed 06/21/19 Page 12 of 14 PageID 174



            •   Defendant did so despite not having such a policy available “upon demand.” D.E.

                13 at ¶¶ 52-55, 95.

            •   Defendant did so despite not training its personnel on the existence or use of any

                internal “do not call” list. D.E. 13 at ¶¶ 52-56, 96.

            •   Defendant did so despite not recording or honoring “do not call” requests. D.E. 13

                at ¶¶ 52-56, 97.

 Accordingly, the Amended Complaint alleges multiple ways in which Defendant fails to meet

 the minimum standard for procedures for maintaining a list of persons who request not to receive

 telemarketing calls.

        Defendant’s motion to dismiss merely quibbles with the sufficiency of Plaintiff’s

 allegation that it failed to honor Plaintiff Perrong’s request to not be called because it stopped

 calling him within 30 days of his stop request. Defendant’s argument misconstrues the

 regulatory language and invites the Court to erroneously interpret Section 64.1200(d)(3).

 Whether Defendant honored Plaintiff Perrong’s request within a “reasonable time” is a factual

 determination that should not be determined by the Court at this juncture, as multiple courts have

 held. Section 64.1200(d)(3) requires that residential subscriber’s do-not-call requests must be

 honored “within a reasonable time from the date such request is made. This period may not

 exceed thirty days from the date of such request.” 47 C.F.R. § 64.1200(d)(3). This language

 provides a ceiling for what can be interpreted as constituting “reasonable time.” It does not

 establish a floor. In other words, the regulation establishes only that calls over thirty days after a

 request not to call are per se unreasonable; not the converse. There is no safe harbor for calls

 made within thirty days of a request to stop calling. Nece v. Quicken Loans, Inc., No. 8:16-cv-

 2605-T-23CPT, 2018 U.S. Dist. LEXIS 42356, at *18 (M.D. Fla. Mar. 15, 2018) (denying

 motion for summary judgement and finding that what constitutes a “reasonable time” for

                                                                                                      12
Case 3:19-cv-00353-BJD-PDB Document 30 Filed 06/21/19 Page 13 of 14 PageID 175



 honoring internal do-not-call requests is an issue of fact); Martin v. Comcast Corp., No. 12 C

 6421, 2013 U.S. Dist. LEXIS 169221, at *19 (N.D. Ill. Nov. 26, 2013) (denying motion to

 dismiss, explaining that whether 10 days is reasonable “should be addressed after the facts have

 been pinned down through discovery”). The Amended Complaint sufficiently pleads the third

 cause of action based on violation of the internal do-not-call requirements.

        V.      CONCLUSION

        Plaintiffs sufficiently state TCPA prerecorded voice, autodialer, and do not call list

 claims. The Court should therefore deny Momentum Solar’s motion to dismiss.

                                              Respectfully Submitted,

 Dated: June 21, 2019                          /s/ Avi Kaufman
                                              Avi R. Kaufman (FL Bar no. 84382)
                                              kaufman@kaufmanpa.com
                                              Rachel E. Kaufman (FL Bar no. 87406)
                                              rachel@kaufmanpa.com
                                              KAUFMAN P.A.
                                              400 NW 26th Street
                                              Miami, FL 33127
                                              Telephone: (305) 469-5881

                                              Counsel for Plaintiffs and
                                              all others similarly situated




                                                                                                  13
Case 3:19-cv-00353-BJD-PDB Document 30 Filed 06/21/19 Page 14 of 14 PageID 176



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 21, 2019, I electronically filed the foregoing document

 with the Clerk of the Court using CM/ECF, which is being served this day on all counsel of record

 via transmission of Notice of Electronic Filing generated by CM/ECF.



                                                     /s/ Avi R. Kaufman




                                                                                               14
